DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 25 January 2022, in response to the Office Action mailed 3 December 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Claim Objections
Claim 6 is objected to because of the following informalities:  “the at least one CES element to transition to” appears as though it should be “the at least one CES element is configured to transition to”, or similar.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  “of the in the stack” appears as though it should be either “of the stack” or “in the stack”.  Appropriate correction is required.
Claim 17 is dependent upon claim 16, and thus includes the aforementioned limitation(s).
Claim 17 is also objected to because of the following informalities: “wherein the array to provide a synapse” should be “wherein the array is configured to provide a synapse” or similar.

Claim 18 is objected to because of the following informalities:  “the transition of the first CES element to occur” should be “the transition of the first CES element is configured to occur”, or “the transition of the first CES element is to occur”, or similar.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  “the outputted signal to be a portion” appears as though it should be “the outputted signal is a portion” or similar; and “the outputted signal to provide an input” appears as though it should be “and the output signal provides an input”, or “wherein the outputted signal provides an input”, or similar.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 17, the intended scope of the claim is not clear because it is not clear what portions of claim 16 (from which claim 17 depends, as well as claim 1, from which claim 16 depends) are intended to be included in the claim.

As per claim 21, the intended scope of the claim is not clear because it is not clear what is meant by “store a synaptic”.  The examiner has assumed, for the purposes of examination, that it stores a synaptic weight.  Furthermore, “elements to store” appears as though it should be “elements are configured to store” or similar.

Claim 23 recites the limitations "the at least a second of the individual CES elements”, and “the corresponding compliance current” in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As described above, it is not clear what limitations of claims 1 and 16 are intended to be included in claim 17, and thus how claim 17 further limits the subject matter of the claim(s) upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suda (US 2018/0260696).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As per claim 18, Suda teaches an apparatus for an artificial neural network, the apparatus comprising one or more correlated electron switch (CES) elements [the system provides a reconfigurable spiking neural network including neurons and synapses, both comprising correlated electron switch (CES)/correlated electron random access memory (CeRAM) elements (see the abstract regarding a spiking neural network; paras. 0002-5 regarding neurons and paras. 0013-16 regarding synapses; etc.)], wherein at least a first CES element is adapted to: establish a threshold current responsive to the first CES element transitioning to low impedance state [by varying the current the CES element of a neuron may be put into a specific low impedance state and as a result the CES stores a specific threshold current for the neuron (see paras. 0019, 0047, 0075, 0079, etc.)]; and provide an output signal responsive to a transition of the first CES element to a high impedance state [the CES elements of the neuron store a threshold current, wherein the spiking neuron outputs a spike signal when the accumulated current signal exceeds the threshold current, causing the CES element to switch into a high impedance state (paras. 0011, 0020, 0047, 0122, etc.)], wherein: the transition of the first CES element to occur responsive to a current in the CES element equaling or exceeding the threshold current [the CES elements of the neuron store a threshold current, wherein the spiking neuron outputs a spike signal when the accumulated current signal exceeds the threshold current, causing the CES element to switch into a high impedance state (paras. 0011, 0020, 0047, 0122, etc.)]; and the output signal is based, at least in part, on one or more stored synaptic weights [the synaptic weights stored by synapses may be used to alter the strength or magnitude of the output signals of neurons (para. 0088, etc.)].

As per claim 19, Suda teaches an apparatus for an artificial neural network, the apparatus comprising a crosspoint array of a plurality of neurons, a first neuron of the plurality of neurons to comprise at least one correlated electron switch (CES) element [the system provides a reconfigurable spiking neural network including neurons and synapses, both comprising correlated electron switch (CES)/correlated electron random access memory (CeRAM) elements (see the abstract regarding a spiking neural network; paras. 0002-5 regarding neurons and paras. 0013-16 regarding synapses; etc.) connected by a crosspoint array (para. 0013, fig. 17, etc.)], wherein the first neuron is adapted to: establish a threshold current responsive to a transition of the at least one CES element to a low impedance state of one or more low impedance states [by varying the current the CES element of a neuron may be put into a specific low impedance state and as a result the CES stores a specific threshold current for the neuron (see paras. 0019, 0047, 0075, 0079, etc.)]; transition to a high impedance state responsive to a current in the at least one CES element equaling or exceeding the threshold current [the CES elements of the neuron store a threshold current, wherein the spiking neuron outputs a spike signal when the accumulated current signal exceeds the threshold current, causing the CES element to switch into a high impedance state (paras. 0011, 0020, 0047, 0122, etc.)]; and accumulate currents input to the first neuron as an accumulated current and output a signal responsive to the accumulated current equaling or exceeding the threshold current [the CES elements of the neuron store a threshold current, wherein the spiking neuron outputs a spike signal when the accumulated current signal exceeds the threshold current, causing the CES element to switch into a high impedance state (paras. 0011, 0020, 0047, 0122, etc.)].

As per claim 22, Suda teaches wherein the one or more synaptic weights are stored in one or more second CES elements of the at least one CES element [CES elements in the synapses may be used to store the synaptic weights (see fig. 7 and associated description)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda (US 2018/0260696) in view of Dean et al. (A VLSI Design for Neuromorphic Computing, July 2016, pgs. 87-92).

As per claim 1, Suda teaches an apparatus for an artificial neural network, the apparatus comprising: at least one correlated electron switch (CES) element [the system provides a reconfigurable spiking neural network including neurons and synapses, both comprising correlated electron switch (CES)/correlated electron random access memory (CeRAM) elements (see the abstract regarding a spiking neural network; paras. 0002-5 regarding neurons and paras. 0013-16 regarding synapses; etc.)] the switch element(s) to be configurable to: store one or more synaptic weights [the CES elements of the synapses may store synaptic weights (see fig. 7 and associated description)]; operate in a high impedance state [the CES elements may operate in a high impedance state or one of a plurality of low impedance states (see paras. 0010-11 for a neuron; paras. 0013-15 for a synapse; etc.)]; operate in one or more low impedance states [the CES elements may operate in a high impedance state or one of a plurality of low impedance states (see paras. 0010-11 for a neuron; paras. 0013-15 for a synapse; etc.)]; establish a threshold current responsive to transition of the at least one CES element to one of the one or more low impedance states [by varying the current the CES element of a neuron may be put into a specific low impedance state and as a result the CES stores a specific threshold current for the neuron (see paras. 0019, 0047, 0075, 0079, etc.)]; transition to the high impedance state responsive to a current in the at least one CES element meeting or exceeding the threshold current [the CES elements of the neuron store a threshold current, wherein the spiking neuron outputs a spike signal when the accumulated current signal exceeds the threshold current, causing the CES element to switch into a high impedance state (paras. 0011, 0020, 0047, 0122, etc.)]; and accumulate currents inputted to the apparatus as an accumulated current and output a signal responsive to the accumulated current equaling or exceeding the established threshold current [the CES elements of the neuron store a threshold current, wherein the spiking neuron outputs a spike signal when the accumulated current signal exceeds the threshold current (paras. 0011, 0020, 0047, 0122, etc.)].
While Suda teaches CES elements performing all of the claimed functions (see above) it does not explicitly teach that the same element is configurable to perform the functions (i.e., of either the synapse or the neuron).
Dean teaches elements configurable to perform the functions of a synapse or a neuron [spiking neural networks comprising Dynamic Adaptive Neural Network Arrays (DANNAs) include an array of generic elements that can be programmed to act as neurons, synapses, or fan-out elements (pg. 87, section I; pg. 88, section III; etc.)].
Suda and Dean are analogous art, as they are within the same field of endeavor, namely configurable spiking neural networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the DANNA for a spiking neural network, including configurable elements for synapses and neurons, as taught by Dean, for the CES element synapses and neurons for a spiking neural network, as taught by Suda.
Dean provides motivation as [a DANNA implementation is well suited to many specific applications including classification, controls, and anomaly detection (pg. 87, section I; etc.)]

As per claim 2, Suda/Dean teaches wherein an impedance value of the high impedance state is at least 100 times larger than an impedance value of each of the one or more low impedance states [the impedance of the high impedance state is 10 to 100,000 times higher than the low impedance state (Suda: para. 0070, etc.)].
While the majority of the range described by Suda is “at least 100 times larger”, it does not teach only including impedance at least 100 times larger.  However, it would have been obvious to one of ordinary skill in the art to include impedance values of the high impedance state of at least 100 times larger than the impedance value of the low impedance states, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As per claim 3, Suda/Dean teaches wherein, the at least on CES element is to be programmable to store a synaptic weight as one of the one or more low impedance states depending on a compliance current applied to the at least one CES element [the CES elements of the synapses store the synaptic weights, by varying the compliance current applied to the CES elements to set them to a particular low impedance state (Suda: para. 0090, etc.)].

As per claim 4, Suda/Dean teaches wherein, if configured as a synapse, the apparatus is adaptable to be in a low power consumption state responsive to placement of the at least one CES element in the high impedance state [a CES in a high impedance state consumes significantly less power (Suda: para. 0120, etc.)].

As per claim 5, Suda/Dean teaches wherein, if the at least one CES element is configured as a neuron, the at least one CES element is configured to transition to the high impedance state responsive to a reset voltage applied across the at least one CES element and a reset current density in the at least one CES element [the system applies a reset voltage Vreset at a current density Jreset across a CES element of the neuron to switch the CES element into a high impedance state (Suda: paras. 0011, 0052, etc.)].

As per claim 6, Suda/Dean teaches wherein, if configured as neuron, the at least one CES element to transition to a low impedance state of the one or more low impedance states responsive to a set voltage applied across the at least one CES element and a set current density in the at least one CES element [the system applies a set voltage Vset at a current density Jset to set the element to a low impedance state (Suda: paras. 0010, 0052, 0096, etc.)].

As per claim 7, Suda/Dean teaches wherein the at least one CES element is capable of performing the transition to the high impedance state within 1.0 ms, and wherein the at least one CES element is capable of performing the transition to a low impedance state of the one or more low impedance states within 1.0 ms [the time of the window for the transition between high and low impedance states may be selected as a matter of design choice and is based on the difference between the V used for set and reset and the materials used (Suda: para. 0065, etc.)].
While Suda/Dean teaches that the CES element transition time between impedance states is a matter of design choice, it does not explicitly teach selecting within 1.0 ms.  However, a selection of within 1.0 ms for the transition time would have been obvious to one of ordinary skill in the art, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As per claim 10, Suda/Dean teaches wherein the apparatus is adapted to form a crosspoint array [the synapses may comprise a crosspoint array (Suda: paras. 0013, fig. 17, etc.)].

As per claim 20, Suda/Dean teaches wherein the outputted signal to be a portion of a sum of a dot-product computation of synaptic weights and input signals received at the artificial neural network, the outputted signal to provide an input signal to at least one second neuron of a plurality of neurons [the spiking output of the neuron is provided to the crosspoint array to be added to the sum of the dot-product computation of the weights and input signals (Suda: para. 0090, etc.)].


Claims 12-15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being obvious over Dean et al. (A VLSI Design for Neuromorphic Computing, July 2016, pgs. 87-92) in view of Suda (US 2018/0260696).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As per claim 12, Dean teaches a configurable array for an artificial neural network, the configurable array comprising: a plurality of apparatuses, each apparatus comprising one or more elements [a spiking neural networks comprising Dynamic Adaptive Neural Network Arrays (DANNAs) include an array of generic elements (pg. 87, section I; pg. 88, section III; etc.)], individual elements to be capable of functioning as either a synapse or as a neuron [the generic elements can each be programmed to act as neurons, synapses, or fan-out elements (pg. 87, section I; pg. 88, section III; etc.)]; and a switching mechanism to selectively configure at least one of the one or more elements to function as the synapse or the neuron [he generic elements can each be programmed to act as neurons, synapses, or fan-out elements by multiple programmable parameters (pg. 87, section I; pg. 88, section III; etc.); which is a mechanism for switching the elements to function as either synapses or neurons].
While Dean teaches multiple apparatuses that can each be selectively configured as either a synapse or a neuron (see above) it does not explicitly teach each apparatus comprising one or more correlated electron switch (CES) elements.
Suda teaches a configurable array for an artificial neural network, the configurable array comprising: a plurality of apparatuses, each apparatus comprising one or more correlated electron switch (CES) elements [the system provides a reconfigurable spiking neural network including neurons and synapses, both comprising correlated electron switch (CES)/correlated electron random access memory (CeRAM) elements (see the abstract regarding a spiking neural network; paras. 0002-5 regarding neurons and paras. 0013-16 regarding synapses; etc.)].
Dean and Suda are analogous art, as they are within the same field of endeavor, namely configurable spiking neural networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the synapse and neuron elements using CES elements, as taught by Suda, for the generic elements implementing synapses and neurons in the system taught by Dean.
Suda provides motivation as [CES elements may be particularly useful in implementing neural networks with resource constraints (paras. 0044-46, 0091, etc.)].

As per claim 13, Dean/Suda teaches wherein responsive to a CES element of one of the plurality of apparatuses being switched to function as a synapse, the CES element is capable of: storing synaptic weights [an array of generic elements that can be programmed to act as neurons, synapses, or fan-out elements (Dean: pg. 87, section I; pg. 88, section III; etc.) where the CES elements of the synapses may store synaptic weights (Suda: see fig. 7 and associated description)]; operating in a high impedance state [e CES elements may operate in a high impedance state or one of a plurality of low impedance states (Suda: see paras. 0010-11 for a neuron; paras. 0013-15 for a synapse; etc.)]; and operating in one of a plurality of low impedance states [the CES elements may operate in a high impedance state or one of a plurality of low impedance states (Suda: see paras. 0010-11 for a neuron; paras. 0013-15 for a synapse; etc.)].

As per claim 14, Dean/Suda teaches wherein responsive to a CES element of one of the plurality of apparatuses being switched to function as a neuron, the CES element is capable of: a transition to a high impedance state responsive to occurrence of a reset condition [an array of generic elements that can be programmed to act as neurons, synapses, or fan-out elements (Dean: pg. 87, section I; pg. 88, section III; etc.) where the system applies a reset voltage Vreset at a current density Jreset across a CES element of the neuron to switch the CES element into a high impedance state (Suda: paras. 0011, 0052, etc.)]; a transition to one of a plurality of low impedance states responsive to occurrence of a set condition [the system applies a set voltage Vset at a current density Jset to set the element to a low impedance state (Suda: paras. 0010, 0052, 0096, etc.)]; and accumulate currents input into an apparatus of the plurality of apparatuses as an accumulated current [the spiking neuron outputs a spike signal when the accumulated current signal exceeds the threshold current (Suda: paras. 0011, 0020, 0047, 0122, etc.)].

As per claim 15, Dean/Suda teaches wherein each apparatus of the plurality of apparatuses is selectable, and wherein a size of the array is adjustable by: a selection of each of the plurality of apparatuses; and a coupling of the selected apparatus into the array or a decoupling of the selected apparatus from the array [the size of the array may be expanded or reduced by selecting elements of the array to be added or removed (Dean: pg. 88, section III) where individual CES elements may be selected or deselected/isolated (Suda: paras. 0130-132, etc.)].

As per claim 21, Dean/Suda teaches wherein if at least  a first one of the individual CES elements is configured as a synapse, the at least the first one of the individual CES elements to store a synaptic corresponding to a compliance current [an array of generic elements that can be programmed to act as neurons, synapses, or fan-out elements (Dean: pg. 87, section I; pg. 88, section III; etc.) where the CES elements of the synapses store the synaptic weights, by varying the compliance current applied to the CES elements to set them to a particular low impedance state (Suda: para. 0090, etc.)].

As per claim 23, Dean/Suda teaches wherein if the at least a second of the individual CES elements is configured as a neuron, the at least a second of the individual CES elements is capable of conducting the corresponding compliance current [the CES elements of the neurons may store an input compliance current (paras. 0074-83, 0094-96, 0108, etc.)].


Claims 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Suda (US 2018/0260696), in view of Dean et al. (A VLSI Design for Neuromorphic Computing, July 2016, pgs. 87-92), and further in view of Wang et al. (3D Synaptic Architecture with Ultralow sub-10 fJ Energy per Spike for Neuromorphic Computation, Dec 2014, pgs. 1-4).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As per claim 11, Suda/Dean teaches wherein the apparatus is adapted to form a crosspoint array [the synapses may comprise a crosspoint array (Suda: paras. 0013, fig. 17, etc.)].
While Suda/Dean teaches the apparatus adapted to form a crosspoint array, it does not explicitly teach that the crosspoint array is layered.
Wang teaches a layered crosspoint array [the crossbar array of the synapses connecting neurons may be stacked 3 dimensionally (pg. 2, “3D Synaptic Network”; figs. 1 and 21; etc.)].
Suda/Dean and Wang are analogous art, as they are within the same field of endeavor, namely implementing configurable spiking neural networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to stack 3 dimensional layers for the array implementing the neural network, as taught by Wang, for the implementation of the array for the neural network in the system taught by Suda/Dean.
Wang provides motivation as [3D stacked NNs are essential to achieve the number of connections necessary to imitate the brain (pg. 1, intro) and increases integration density (pg. 2, “3D synaptic network”)].

As per claim 16, Suda/Dean/Wang teaches wherein the artificial neural network comprises a three-dimensional (3D) configurable array comprising: at least two layers, each layer comprising an array of neurons, wherein the layers are arranged in a stack [the crossbar array of the synapses connecting neurons may be stacked in layers 3 dimensionally (Wang: pg. 2, “3D Synaptic Network”; figs. 1 and 21; etc.)]; and electrical coupling between adjacent layers in the stack [the crossbar array of the synapses connecting neurons may be stacked in layers 3 dimensionally (Wang: pg. 2, “3D Synaptic Network”; figs. 1 and 21; etc.)]; wherein a size of the 3D configurable array is adjustable by disconnecting or connecting layers of the stack [he crossbar array of the synapses connecting neurons may be stacked in layers 3 dimensionally, where the number of layers may be adjusted (Wang: pg. 2, “3D Synaptic Network”; figs. 1 and 21; etc.) and the size of the array may be expanded or reduced by selecting elements of the array to be added or removed (Dean: pg. 88, section III)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 11.

As pe claim 17, Suda/Dean teaches the 3D configurable array as claimed in claim 16, wherein the array to provide a synapse, and wherein a size of the synapse is adjustable [the synapses may comprise a crosspoint array (Suda: paras. 0013, fig. 17, etc.) where the size of the array may be expanded or reduced by selecting elements of the array to be added or removed (Dean: pg. 88, section III)].


Response to Arguments
Applicant’s arguments, see the remarks, filed 24 January 2022, with respect to the rejection(s) of claim(s) 1-11, 14, 16-17, and 19 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suda, Dean and Wang, all as described above, as well as new rejections under 35 U.S.C. 112, also as described above.

Applicant, in prior remarks, argued that Suda does not teach the CES element configurable to accumulate currents inputted to the apparatus as an accumulated current and output a signal responsive to the accumulated current equaling or exceeding the established threshold current.
However, Suda teaches that the CES elements of the neuron store a threshold current, wherein the spiking neuron outputs a spike signal when the accumulated current signal exceeds the threshold current (paras. 0011, 0020, 0047, 0122, etc.)


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 8 and 9 are cancelled; claims 1-7 and 10-23 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (Mott Memory and Neuromorphic Devices, June 2015, pgs. 1289-1310) – discloses using Mott/correlated electron material devices to implement neurons and synapses.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128